Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 17, and 25 are objected to because of an informality: the word “to” should be inserted after “secure” and before “a” in the limitation of “an arbor configured to engage the driven portion drivenly and secure a drill or nut drive”. Claim 25 is objected to for another informality: the word “the” should be inserted before “terminal end” in line 8.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 19 recites the fastener. It is unclear if this is referring to the fastener introduced in claim 17, or the fastener introduced earlier in claim 19.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 12-13, 16-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2004/0231467 (“Hufnagl”) in view of USPGPub No. 2019/0162217 (“Vovan”), USPGPub No. 2003/0190211 (“Bodin”), and US Patent No. 5,666,710 (“Weber”).
Regarding claim 1, Hufnagl teaches an installation tool (element 60 of fig. 6) for use with an expandable fastener (10) having a threaded component (element 28 of fig. 1, para. [0027]) and a mushrooming component (element 14, para. [0027]), the tool comprising: a sleeve (element 58) comprising a body (fig. 6) including a hollow portion (fig. 6, para. [0030]).
Hufnagl further teaches a drive shaft (element 62 of fig. 6) comprising a driving portion (bottom portion of element 62 including portions 72 & 74 illustrated in fig. 5) mounted rotatably within the hollow portion and including a terminal end (fig. 6, paras. [0030] & [0033]), a driven portion (top portion of element 62 that extends radially outward from the rest of the drive shaft, para. [0030]), the driven portion configured to be driven and including an external portion positioned external the sleeve (fig. 6, wherein the driven portion is external the sleeve 58). 
Hufnagl fails to explicitly teach the sleeve having an internal spline region configured to match a splined shoulder of the mushrooming component. However, this would have been obvious in view of Vovan.
Similarly to Hufnagl, Vovan is directed to installing a fastener comprising a bolt 14 and a mushrooming component 18 (figs. 1-3, & 5, paras. [0025] & [0052]). During installation, the bolt 14 is rotated by a first socket 314 of a tool 310 (fig. 3, paras. [0033] & [0052]). The nut of the mushrooming component is held stationary with a second socket 330 of the tool, which is sleeved around the first socket (fig. 3, paras. [0051]-[0052]). Vovan teaches the nut to comprise a 12 point shoulder that engages a 12-point socket (fig. 8, para. [0047]). As illustrated in fig. 3, due to the size difference of the bolt and the nut of the mushrooming component, the portion of the second socket that mates with the nut has an internal diameter greater than the inside diameter of the rest of the second socket.
In this case, both Hufnagl and Vovan are directed to fasteners having a mushrooming sleeve and threaded portion, and, a tool that engages a shoulder of the sleeve while rotating the threaded portion. Hufnagl teaches the shoulder having depressions and the tool having protrusions that engage the depression. Vovan teaches another way the outer sleeve can engage the shoulder of the mushrooming sleeve. Vovan teaches the shoulder can lay on the outer surface of the components to be joined and comprise a 12-point splined surface, and, a socket of the outer sleeve having a corresponding splined surface having an internal diameter greater than the rest of the internal diameter of the sleeve. Since the tools and fasteners of Hufnagl and Vovan are similar in operation, it would be predictable that replacing the depressions/protrusions of Hufnagl with a shoulder that abuts the exterior of the components to be joined and comprising a 12-point splined surface will allow the tool to keep the mushrooming sleeve in place while the threaded portion is rotated because Hufnagl teaches holding the sleeve in place during operation (Hufnagl, para. [0030]). Thus, it would be obvious to replace the shoulder of the mushrooming sleeve of Hufnagl with a 12-point splined surface, along with modifying the distal end of the sleeve of Hufnagl et al. to comprise the structure of the distal end of the sleeve of Vovan with a corresponding 12-point socket.
Hufnagl et al. fail to explicitly teach an arbor configured to engage the driven portion drivenly and secure a drill or nut driver. However, this would have been obvious in view of Bodin.
Similarly to Hufnagl et al., Bodin is directed to a tool for use with an expandable fastener, wherein an outer sleeve holds a mushrooming component in place while a drive shaft (having a driving portion and driven portion) rotates the threaded portion. In order to connect the tool to a power tool, Bodin teaches the driven portion of the shaft to connect with an arbor 80/82/83 via a hex connection and to connect the arbor to the power tool via another hex connection (figs. 1-2, para. [0046]). The arbor comprises a cavity that houses a drill bit 81 (fig. 1, paras. [0040] & [0047]).
In this case, both Hufnagl et al. and Bodin are directed to fasteners having a mushrooming sleeve and threaded portion, and, a tool that engages a shoulder of the sleeve while rotating the threaded portion. Hufnagl et al. and Bodin also teach to connect drive shafts to a rotary tool. Hufnagl teaches the drive shaft comprises a female connector that connects with a tool male connector. Bodin teaches the connection between the drive shaft and rotary tool can be done via an adapter/arbor 80/82/83 that connects to the drive shaft 50 via a hex connection. It would be predictable, and thus obvious, to connect the drive shaft of Hufnagl et al. to the rotary tool via an adapter/arbor that comprises a hex shaft that engages a hex socket of the driven portion of the drive shaft. This will also predictably allow the tool of Hufnagl to include a drill bit 81 within a cylindrical cavity of the arbor.
Given the above modification, the hex socket of the driven portion is a cavity configured to receive the arbor when the arbor is engaged to the driven portion drivenly.
Hufnagl et al. fail to explicitly teach the driving portion having a solid diametric cross-section. However, this would have been obvious in view of Weber. 
Weber is also directed to a tool for setting a fastener (col. 3 lines 20-29). The tool comprises multiple springs 62 & 64 that are within a hollow element (fig. 1, col. 4 lines 1-6). Weber teaches that one end of the spring contacts a solid diametric cross-section of the hollow member (fig. 1).
In this case, both Hufnagl et al. and Weber are directed to fastener installation tools comprising springs therein. Weber teaches that it is known for the spring to contact a part that has a solid diametric cross-section. It would be predicable to modify the driving portion of Hufnagl et al. to comprise a solid diametric cross section for the proximal end of the spring to abut against, and that doing so will predictably allow the spring to function as intended. Modifying the drive shaft to include the solid diametric cross section will prevent the spring and ejector 64 from disassembling from element 62 when element 62 is not attached to an installation tool, thus preventing lost parts and allowing for easier installation of element 62 onto the installation tool. Providing the solid cross section will also allow for a more constant spring force on the ejector because the proximal end of the spring will contact the same location within the driver 62 and is not dependent upon how tightly/loosely the driver 62 is screwed attached the installation tool and/or arbor. Thus, it would be obvious to modify the driving portion to comprise a solid diametric cross-section at a top or middle portion thereof to provide a surface for the proximal end of the spring to contact.
Given the above modification, the drive shaft of Hufnagl et al. comprises two separate hollows separated by the solid cross-section: the hex socket configured to engage with the arbor, and, the hollow at the other end comprising threads 72 and the spring therein.
Claim 1 further recites a socket extending into the driving portion from terminal end and configured to engage and rotate the threaded component, the cavity extending into the driving portion form the driven portion. Since Applicant’s teach their socket 53 comprising a hex portion, a cylindrical portion, and a conical portion (figs. 13 & 18), the broadest reasonable interpretation of “socket” includes a hollow that is configured to contain or fit a part. The hollow of the drive shaft of Hufnagl et al. comprising threads 72 and the spring therein reads on a socket extending into the driving portion from terminal end and configured to engage and rotate the threaded component because the thread portion of the hollow is configured to engage and rotate a threaded component (paras. [0026] & [0030]), and, the rest of the hollow is configured to contain and fit the spring and ejector.
In addition, since the solid cross-section portion is at the top or middle of the driving portion, the cavity comprising the hex socket extends into the driving portion form the driven portion (when interpreting the driven portion to end when the hex socket ends). Further, as detailed above, the solid cross-section separating the socket and the cavity reads on: the driving portion solid in diametric cross-section from the cavity to the socket, providing structural integrity for the drive shaft from the cavity to the socket.
Regarding claim 2, Hufnagl et al. further teach the internal spline region includes multiple, separate splined grooves, each groove defining a point, the points separated from each other along a circular arc of less than 90 degrees (see rejection to claim 1 above; Vovan, fig. 8, para. [0047]).
Regarding claim 3, Hufnagl et al. further teach the internal spline region includes 12 splined grooves (see rejection to claim 1 above; Vovan, fig. 8, para. [0047]).
Regarding claim 4, Hufnagl et al. fail to explicitly teach the socket comprises a hex socket configured to engage with and rotate a hex head of the fastener. However, this would have been obvious in view of a separate teaching of Vovan. Vovan teaches the driving portion comprising a hexagonal socket configured to mate with a hexagonal shaped fastener head (figs. 1-3 & 8, para. [0033]).
In this case, both Hufnagl et al. and Vovan are directed to fasteners having a mushrooming sleeve and threaded portion, and, a tool that engages a shoulder of the sleeve while rotating the threaded portion. Vovan teaches that the head of the threaded portion can have a hexagon shape configured to be mated with a hex socket on the driving portion. Since the tools and fasteners of Hufnagl et al. and Vovan are similar in operation, it would be predictable that replacing the socket of the driving portion and the head of the threaded portion with a hex socket and a hexagonal shape, respectively, will allow the driving portion to rotate the threaded portion. Thus, it would be obvious to substiture the socket of the driving portion and the head of the threaded portion of Hufnagl et al. with a hex socket and a hexagonal shape, respectively.
Regarding claim 5, as detailed in the rejection to claim 1 above, Hufnagl in view of Bodin, Vovan, and Weber teach an installation tool for use with an expandable fastener having a threaded component and a mushrooming component, the tool comprising: a sleeve comprising a body including a hollow portion and an internal spline region configured to match a splined shoulder of the mushrooming component; a drive shaft comprising a driving portion, a driven portion, and a cavity, the driving portion mounted rotatably within the hollow portion and including a terminal end, a socket extending into the driving portion from the terminal end and configured to engage and rotate the threaded component, the driven portion configured to be driven, and the cavity extending into the driving portion from the driven portion; an arbor configured to engage the driven portion drivenly and secure a drill or nut driver to drive the drive shaft to turn the threaded component relative to the mushrooming component and collapse the mushrooming component; the driven portion including an external portion external of the sleeve; the cavity configured to receive the arbor when the arbor is engaged to the driven portion drivenly; and the driving portion solid in diametric cross-section from the cavity to the socket, providing structural integrity for the drive shaft from the cavity to the socket.
Hufnagl et al. fail to explicitly teach the external portion configured to abut a terminal end of the sleeve during installation of the fastener. However, this would have been obvious in view of Hufnagl. Hufnagl teaches that it is known and predictable for a surface of the drive shaft that is tranverse to the axial direction to abut a transverse surface of the sleeve (fig. 6, wherein the distal end of the drive shaft comprises a transverse surface abutting a transverse surface of the sleeve).
In this case, Hufnagl et al. teach the driven portion forming an external portion that is spaced from a terminal end of the sleeve (fig. 6 of Hufnagl). Hufnagl further teaches that transverse surfaces of the drive shaft and sleeve can abut during installation of a fastener. Thus, it would be obvious to slightly modify the dimensions Hufnagl et al. such that the driven portion of the drive shaft is capable of abutting the terminal end of the sleeve during installation of the fastener. This will predictably let a user know that the drive shaft is in proper position (which otherwise a user may not be aware of since the sleeve covers the engagement between the socket of the driving portion and the head of the fastener).
Regarding claim 7, Hufnagl et al. further teach the terminal end of the driving portion of the drive shaft is visible when the drive shaft is positioned within the sleeve (see rejection to claim 1 above; Vovan, fig. 3).
Regarding claim 9, Hufnagl et al. further teach the driven portion includes a female hex socket configured to receive the arbor (see rejection to claim 1 above). Hufnagl et al. fail to explicitly teach the socket comprises a hex socket configured to receive a hex head of the fastener. However, this would have been obvious in view of a separate teaching of Vovan as detailed in the rejection to claim 4 above.
Regarding claim 12, Hufnagl et al. further teach the arbor includes a cylindrical cavity configured to receive a drill bit (see rejection to claim 1 above; Bodin, fig. 1, paras. [0040] & [0047]).
Claim 13 recites the sleeve has a maximum length and a maximum diameter, the maximum length is greater than twice the maximum diameter. One of skill in the art would reasonably infer that the length of the sleeve of Hufnagl et al.is at least twice the diameter because the diameter of the sleeve is similar to the diameter of the shoulder of the fastener, and, one of skill in the art will appreciate that the length of the sleeve is many inches long (fig. 6 of Hufnagl; Bodin, para. [0045]). 
Claim 16 recites a system to install a mushrooming expandable fastener utilizing the tool of claim 1 and further comprising an expandable fastener having a 12-point externally splined shoulder, the splined shoulder complementary to the splined region. See rejection to claim 1 above, which comprises the tool and an expandable fastener having a 12-point externally splined shoulder, the splined shoulder complementary to the splined region.
Regarding claim 17, as detailed in the rejection to claim 1 above, Hufnagl in view of Bodin, Vovan, and Weber teach an installation tool for use with an expandable fastener having a threaded component and a mushrooming component, the tool comprising: a sleeve comprising a body including a hollow inside diameter portion and a socket configured to match a shoulder of the mushrooming component; a drive shaft comprising a driving portion, driven portion, and a cavity, the driving portion mounted rotatably within the hollow inside diameter portion of the sleeve and including a socket configured to engage and rotate a head of the threaded component, the driven portion configured to be driven, and the cavity extending into the driving portion from the driven portion; an arbor configured to engage the driven portion drivenly and secure a drill or nut driver; the cavity configured to receive the arbor when the arbor is engaged to the driven portion drivenly; and the driving portion solid in diametric cross-section from the cavity to the socket of the driving portion, providing structural integrity for the drive shaft from the cavity to the socket of the driving portion.
Hufnagl et al. further teach the driving portion having a maximum outer diameter and the driven portion having a maximum outer diameter, the maximum outer diameter of the driven portion being greater than the maximum outer diameter of the driving portion (fig. 6 of Hufnagl, wherein the top portion, i.e. driven portion, of drive shaft 62 has a greater diameter than the driving portion 72).
Claim 17 also recites portions of the socket having an internal diameter greater than the hollow inside diameter portion. As detailed in the rejection to claim 1 above, the distal end of the drive shaft has been modified to comprise the structure of the distal end of the sleeve of Vovan with a corresponding 12-point socket. As taught in fig. 3 of Vovan, the socket has internal dimensions greater than the internal diameter of the hollow portion.
Claim 18 recites the driven portion defines a shaft elbow which abuts against a terminal end of the sleeve when the drive shaft is inserted into the sleeve. As detailed in annotated fig. 6 of Hufnagl, below, the elbow is interpreted as the two illustrated surfaces that form a ninety degree angle.

    PNG
    media_image1.png
    496
    561
    media_image1.png
    Greyscale

Given the modification in view of Vovan as detailed in the rejection to claim 1 above, since the socket of the sleeve of Hufnagl in view of Vovan has an internal diameter greater than the internal diameter of the rest of the sleeve, the proximal terminal end of the sleeve will be able to slide higher on the drive shaft and abut the external portion. Thus, the widening of the sleeve socket in view of Vovan allows the radial surface of the elbow to abut against the terminal end of the sleeve.
Hufnagl et al. fail to explicitly teach the shaft elbow abuts the terminal end of the sleeve while the sleeve is held into position during installation of the fastener. However, this would have been obvious in view of Hufnagl. Hufnagl teaches that it is known and predictable for a surface of the drive shaft that is transverse to the axial direction to abut a transverse surface of the sleeve (fig. 6, wherein the distal end of the drive shaft comprises a transverse surface abutting a transverse surface of the sleeve).
In this case, Hufnagl et al. teach the driven portion forming an external portion that is spaced from a terminal end of the sleeve (fig. 6 of Hufnagl). Hufnagl further teaches that transverse surfaces of the drive shaft and sleeve can abut during installation of a fastener. Thus, it would be obvious to modify Hufnagl et al. such that the driven portion of the drive shaft abuts the terminal end of the sleeve during installation of a fastener. This will predictably let a user know that the drive shaft is in proper position (which otherwise a user may not be aware of since the sleeve covers the engagement between the socket of the driving portion and the head of the fastener).
Regarding claim 21, Hufnagl et al. further teach the cylindrical cavity of the arbor is defined in part by an arbor cylinder having an external diameter (fig. 1 of Bodin, wherein arbor 80 comprising the cavity is a cylinder having external diameter).
Regarding claim 22, Hufnagl et al. further teach the socket of the drive shaft is defined in part by a wall of the drive shaft, the wall having an internal portion and an external cylindrical portion (fig. 6 of Hufnagl, wherein the distal end of the drive shaft 62 comprises an external cylindrical portion and an internal portion extending inward from the external portion and comprising the socket). Hufnagl et al. fail to explicitly teach the external cylindrical portion having a diameter less than a smallest hollow inside diameter of the sleeve.  However, this would have been obvious in view of Bodin. Bodin teaches a slight clearance between the sleeve 70 and the driving portion 50 (fig. 2).
In this case, Hufnagl et al. teaches a sleeve encompassing the entire driving portion (fig. 6 of Hufnagl, wherein, as detailed in the rejection to claim 1 above, the distal end of the sleeve has been modified to comprise the structure of the distal end of the sleeve of Vovan). Bodin teacehs that there can be a slight clearance between the driving portion and the sleeve. This will predictably allow the driving portion to rotate more easily within the sleeve and prevent manufacturing tolerances from making the diameter of the driving portion greater than the inner diameter of the sleeve. Thus, it would be obvious to modify Hufnagl et al. such that the inner diameter of the sleeve is slightly larger than the maximum diameter of the driving portion.
Claim 23 recites a terminal end of the drive shaft extends at least partially into the socket of the sleeve. This is the natural logical result of the rejection of claim 17. Specifically, the distal end of the sleeve of Hufnagl was modified in view of Vovan. Since the socket of the sleeve of Hufnagl et al. has an internal diameter greater than the internal diameter of the rest of the sleeve, the distal end of the drive shaft will be able to slide within the socket of the sleeve when the sleeve is not being held stationary during the installation of a fastener.
Regarding claim 24, Hufnagl et al. fail to explicitly teach an outermost diameter of the drive shaft and an outermost diameter of the sleeve are equal. This limitation would be an obvious design choice. Referring to fig. 6 of Hufnagl, the outermost diameter of the top portion of the drive shaft 62 is greater than the internal diameter of the sleeve 58 but less than an outermost diameter of the sleeve. Nonetheless, modifying the thickness of the top portion of the drive shaft 62 such that it has a diameter equal to the outer diameter of sleeve 58 amounts to a minor difference that would be the result of an obvious design choice. See MPEP 2144.04(IV). Modifying the thickness of the driven portion does not seem to be a critical feature of the claimed invention, produce unexpected results, or solve a stated problem in lieu of the structure taught by Hufnagl. In addition, the slightly modified outer dimension of the driven portion of Hufnagl would not perform a different function than the driven portion of Hufnagl because the inside diameter of the driven portion is not changed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl et al. as applied to claim 1 above, and further in view of USPGPub No. 2019/0022835 (“Chen”).
Regarding claim 10, Hufnagl et al. fail to explicitly teach a magnet in the socket. However, this would have been obvious in view of Chen.
Chen is directed to a socket (para. [0019]). Similarly to Hufnagl et al., the tool of Chen comprises a pushing mechanism 2 comprising a spring 32 that allows for a fastener to be easily removed from the tool  (fig. 2, paras. [0020]-[0021]). Chen teaches that the pushing member 2 comprises a magnet 22 therein that aids in locating a fastener in the socket and also aids in removing a fastener from the tool without the fastener being ejected from the tool  (paras. [0020]-[0024]).
In this case, both Hufnagl et al. and Chen comprise fastener installation tools comprising a push member configured to push the fastener past a end of the tool for easy removal. Chen teaches that there would be a reasonable expectation of success of proving a magnet in the push member to help in locating a fastener within the socket, and, in easily removing the fastener from the tool without the tool ejecting the fastener. Thus, it would be obvious to place a magnet within element 80 of Hufnagl.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl et al. as applied to claim 17 above, and further in view of AAPA.
Regarding claim 19, Hufnagl et al. further teaches the socket of the sleeve is a 12-point internal socket configured to receive a 12-point shoulder of the fastener (Vovan, fig. 8, para. [0047]).
Hufnagl et al. fail to explicitly teach the socket of the driving portion is a 5/16 inch hex-head socket and configured to rotate a 5/16 inch head of a mushrooming expandable fastener. However, this is obvious in view of AAPA.
AAPA teaches that the driving portion is a 5/16 inch hex-head socket configured to rotate a corresponding hex head on the fastener (pages 2-3 of Applicant’s originally filed specification).
In this case, both Hufnagl et al. and AAPA teach a socket configured to rotate the head of a fastener. Hufnagl teaches the socket and head having splined surfaces. However, AAPA teaches a hex socket and hex head combination is also suitable when rotating the fastener. Thus, it would be obvious and predictable to substitute the splined surfaces of Hufnagl et al. with the 5/16 inch hex head/socket combination.
Hufnagl et al. fail to explicitly teach the shoulder being 5/8 inch. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Here, Hufnagl et al. is silent as to the size of the shoulder. Yet merely proportionally changing the sleeve socket and fastener shoulder sizes, so that sleeve socket and fastener shoulder are 5/8 inches, would provide a system that would perform the same as the prior art device. Thus, this limitation does not patentably distinguish over the prior art.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl in view of Bodin, Vovan, Weber, and TW BUILDEX, Sammy Xpress It, Installation Tool Kit for Sammy X-Press Anchors, Part Number 8194910 (“NPL”).
Regarding claim 25, as detailed in the rejections to claim 1 and 7 above, Hufnagl in view of Vovan, Bodin, and Weber teach: an installation tool for use with an expandable fastener having a threaded component and a mushrooming component, the tool comprising: a sleeve having a cylindrical body with a hollow inside diameter portion and an internal socket region configured to match a shoulder of the mushrooming component; a drive shaft comprising a driving portion, a driven portion, and a cavity, the driving portion mounted rotatably within the hollow inside diameter of the sleeve and including a terminal end, a socket extending into the driving portion from terminal end and configured to engage and rotate the threaded component, an entirety of the terminal end of the driving portion of the drive shaft visible, the driven portion configured to be driven, and the cavity extending into the driving portion from the driven portion; an arbor configured to engage the driven portion drivenly and secure a drill or nut driver; the cavity configured to receive the arbor and the drill or nut driver when the arbor is engaged to the driven portion drivenly and the arbor is secured to the drill or nut driver; the driving portion solid in diametric cross-section from the cavity to the terminal end of the driving portion socket, providing structural integrity for the drive shaft from the cavity to the terminal end of the driving portion socket.
Hufnagl et al. fail to explicitly teach a handle having a prong positioned within a handle port of the sleeve and configured to inhibit removal of the drive shaft from the sleeve. However, this would have been obvious in view of NPL, wherein all references to NPL refer to the document submitted with the IDS received on October 29, 2021.
NPL is also directed to a tool having a sleeve that is slid over a drive shaft (pages 1-9). NPL teaches a handle configured to be connected to the sleeve via prongs that are inserted into openings within the sleeve (pages 2-3 & 8). NPL further teaches the prongs being configured to engage a recess within the drive shaft that inhibit the removal of the sleeve from the drive shaft (page 8).
In this case, Hufnagl et al. teaches a sleeve disposed over a drive shaft wherein the sleeve is configured to be held stationary while the drive shaft is rotated. It would be predictable that attaching a handle to the sleeve as taught by NPL will allow a user to hold the sleeve stationary during installation of a fastener.  Hufnagl further teaches that it is predictable to provide recesses within the outer surface of the drive shaft (fig. 6, para. [0030]). Thus, it would be obvious to modify Hufnagl et al. such that a handle with prongs is configured to be attached to the sleeve by the prongs being inserted into openings in the sleeve and configured to engage a recess in the drive shaft.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl et al. as applied to claim 5 above, and further in view of Proto Deep thin wall impact sockets, The Stanley Works, available at https://www.protoindustrial.com/literatures/Brand/Proto/T20510_Proto%20Deep%20Thin% 20Wall%20Impact%20Sockets.pdf, Published 2005 (“Stanley”).
Claim 14 recites the sleeve has a length no less than 1 5/8 inches. One of skill in the art would reasonably infer that the length of the sleeve of Hufnagl et al. is at least a few inches long (fig. 6 of Hufnagl; Bodin, para. [0045]). In addition, this would also be obvious as detailed below.
Hufnagl et al. fail to explicitly teach the spline region configured to match a shoulder of a fastener having a 5/8 inch 12-point splined holding surface and where the sleeve has an external diameter no greater than 7/8 inch. However, this would have been obvious in view of Stanley. 
Stanley is directed to sockets (page 1, wherein all references to Stanley refer to the document submitted with the Office action mailed on January 5, 2022). Stanley teaches that it is advantageous to make the walls of sockets as thin as possible in order to improve access of the sockets into restricted areas and tight clearances (page 1). Stanley teaches that it is known for a socket configured to engage a fastener with a 5/8 inch shoulder A to have a maximum diameter B of 7/8 inches (page 2). This socket also has a length greater than 2 inches (page 2).
In this case, Hufnagl et al. teach a sleeve having a socket configured to engage a fastener shoulder, but is silent as to the size of the socket. Stanley teaches that it is predictable to make a socket configured to engage a fastener with a 5/8 inch shoulder with a maximum diameter of 7/8 inches. Doing so will allow the socket to be inserted into smaller spaces as compared to bigger sockets. Thus, in order to allow the tool of Hufnagl et al. to fit into more spaces it is obvious to modify Hufnagl et al. such that the sleeve is configured to engage with a 5/8 inch holding surface and have an external diameter of 7/8 inches.
Regarding claim 15, Hufnagl et al. further teach a method of installing an expandable fastener utilizing the tool of claim 14 (see rejection to claim 14 above), the tool holding a shoulder of the fastener while turning a head of the fastener to collapse a mushrooming component of the fastener (Hufnagl, paras. [0033]-[0035]; Bodin, para. [0049]).

Response to Arguments
Applicant's arguments filed June 24, 2022 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 13-19 of the remarks, Applicant argues that Hufnagl et al. fail to teach the driving portion solid in cross-section from the cavity to the terminal end because element 62 of Hufnagl is entirely hollow. Further, modifying the driving portion to be solid in cross-section from the cavity to the terminal end would not allow the spring and ejector to be housed within the drive shaft. In addition, providing a solid cross section would not allow the spring to engage the rotary drive.
The examiner first notes that the claims no longer require a solid cross-section from the cavity to the terminal end. Thus, the examiner will address these arguments with respect to the current claim limitation of a solid cross section from the cavity to the socket. The current rejections modify the drive shaft 62 of Hufnagl to have a relatively thin portion of solid cross-section within the driving portion for the proximal end of the spring to abut against. Thus, this solid cross-section separates the cavity extending from the driven portion to the driving portion (which includes the female socket configured to engage the arbor) and the hollow portion housing the spring, ejector, and splines 72. Since a reasonable interpretation of a socket includes a hollow that is configured to contain or fit a part, the hollow housing the spring, ejector, and splines reads on a socket. Therefore, modifying Hufnagl to have the solid cross-section portion between the cavity and the socket will still allow the spring and ejector to be housed and function as intended within the driving portion. Further, while the modification prevents the spring from engaging the rotary drive, the spring will engage the solid cross section which provides the advantages of: preventing the spring and ejector from disassembling from the drive shaft when the drive shaft is not attached to an installation tool (thus preventing lost parts and allowing for easier installation of drive shaft onto the installation tool), and, allow for a more constant spring force on the ejector because the proximal end of the spring will contact the same location within the drive shaft and is not dependent upon how tightly/loosely the drive shaft is attached onto the arbor and/or installation tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”